Citation Nr: 1449841	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  12-21 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In May 2013, the Veteran testified during a Board hearing before the undersigned at the RO.  Evidence pertinent to the matter on appeal was received contemporaneously with the Veteran's May 2013 Board hearing.  The Veteran has waived initial RO consideration of this evidence.


FINDING OF FACT

The Veteran was exposed to acoustic trauma in service and has provided credible lay evidence of a continuity of tinnitus symptoms in and since service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the Veteran's claim of service connection for tinnitus, any deficiency as to VA's duties to notify and assist pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.


Laws and regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The Veteran asserts that he has tinnitus as a result of exposure to acoustic trauma during service.  The Veteran's DD Form 214 reflects that his military occupational specialty was Supply Clerk and that he served in an artillery unit.

At his May 2013 Board hearing it was noted that the Veteran had been granted service connection for hearing loss.  The Veteran indicated that he assumed his ringing in the ears would have gone away after service but it never went away.  He had not filed a claim earlier as he had thought it would go away but then he finally realized that it was worsening.  While he had been exposed to noise after service, it was nothing like he had experienced in service.

While the Board acknowledges that tinnitus was not documented in service, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of the Veteran's service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  In this regard, the Board observes that the Veteran was exposed to acoustic trauma during service, and such has been acknowledged by VA in granting the Veteran service connection for bilateral hearing loss.  Further, the Veteran has given credible testimony concerning his military service and the noise exposure experienced therein.  

While the March 2010 VA examiner did not provide a supporting opinion, the Board notes that the Veteran has testified and provided written statements indicating that he did have ringing in his ears in service and continuously thereafter.  As such, the Board finds that the March 2010 VA examiner's opinion concerning the etiology of the Veteran's tinnitus was based, at least in part, on an inaccurate fact of the Veteran's medical history.  Further, the Board notes that in a May 2010 letter the Veteran's private physician has essentially linked the Veteran's tinnitus to his military service.  The Board is unable to distinguish the opinions of the March 2010 VA and private examiners and is unable to overlook the fact that the Veteran has also been granted service connection for hearing loss on essentially the same facts that are present in his tinnitus claim.

The Veteran is competent to report having sustained acoustic trauma during his periods of service, and as such is consistent with the circumstances of his service, such assertions are deemed to be credible.  The Board notes that the Veteran is competent to provide statements concerning factual matters of which he has first-hand knowledge (i.e., experiencing or observing noise exposure and hearing loss problems during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, the Veteran is considered competent to report that he experiences ringing in his ears, which is the clinical feature of tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board observes that the Veteran's statements as to continuity of tinnitus symptomatology since service, including those made in his April 2010 notice of disagreement and at his May 2013 Board hearing, are reliable and have been consistent.  The Board therefore finds that the Veteran's lay statements are sufficient to establish continuity of symptomatology.

Based on the foregoing, and resolving any doubt in the Veteran's favor, service connection for the Veteran's tinnitus is therefore warranted.


ORDER

Service connection for tinnitus is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


